Citation Nr: 1034265	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The rating decision denied the Veteran's claim 
for service connection.

This matter has been certified to the Board as involving the 
issue of whether new and material evidence has been submitted to 
reopen the Veteran's claim for a psychiatric disorder, last 
denied in June 1995.  However, in July 2007, additional of the 
Veteran's service treatment records first became associated with 
the claims file. 
When, as in this case, VA associates with the claims file 
relevant official service records that existed and were not 
considered when the agency first decided the claim, VA will 
reconsider the claim without requiring new and material evidence 
to be submitted. 38 C.F.R. § 3.156(c).

The Board has therefore recharacterized the issue certified for 
review.  The Board has also recharacterized the issue of 
entitlement to service connection more broadly to include 
entitlement to service connection for a psychiatric disability, 
currently claimed as bipolar disorder, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The claim must be remanded in order to determine if any records 
indicating a diagnosis of manic-depressive disorder in May 1976 
or subsequent prescription of a lithium program in Tuscaloosa, 
Alabama can be located. See 38 C.F.R. §§  3.307, 3.309. 

Additionally, the AMC must afford the Veteran a VA medical 
opinion to determine whether any symptoms the Veteran displayed 
in service were manifestations of a current psychiatric 
condition. See 38 C.F.R. §  3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	The AMC must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for a 
psychiatric disorder.  After obtaining 
any appropriate authorizations for 
release of medical information, the AMC 
must obtain records from each health care 
provider the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent claim was filed in 
August 2007.

c.	In particular, the AMC must attempt 
to locate the records described by 
the Veteran regarding his diagnosis 
with manic-depressive disorder in 
the Army in May 1976 and subsequent 
treatment for bipolar disorder in 
Tuscaloosa, Alabama.

2.	After waiting an appropriate time period 
for the Veteran to respond the AMC must 
schedule the Veteran for a VA examination 
by a clinician with appropriate expertise 
in psychiatry. The purpose of the 
examination is to determine whether the 
Veteran's current psychiatric disability 
had its onset during active service or is 
related to any incident of service and to 
determine whether the psychiatric 
symptoms displayed since separation show 
chronicity and continuity of a service-
incurred condition. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the service treatment 
records associated with the claims 
file in July 2007 that detail the 
Veteran's treatment for and diagnosis 
of psychiatric conditions in 
Nuremburg, Germany in April 1976 and 
treatment in Fort Gordon, Georgia in 
May 1976 and explain in his or her 
report whether this treatment is 
related to any current psychiatric 
condition.

c.	The clinician must also review the 
Veteran's earlier service treatment 
records, which include instances of 
psychiatric disorientation and 
possible drug abuse and explain in his 
or her report whether these instances 
are related to any current psychiatric 
condition. 

d.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
Veteran. 

e.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

f.	The clinician must provide a diagnosis 
for each psychiatric condition found 
from considering the claims file and 
from examining the Veteran. 

g.	For each psychiatric disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service, was 
chronically worsened during service, 
or is related to any incident of 
service. The clinician should also 
opine as to whether the Veteran 
experienced a psychiatric disability 
within one year after discharge from 
active service. See  38 C.F.R. 
§ § 3.307, 3.309(a).  

h.	In reaching this determination, the 
clinician must report as to whether 
psychiatric symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect 
of any later-diagnosed psychotic 
disorder.  38 C.F.R. § 3.307(c).

i.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	The AMC must then readjudicate the issue 
on appeal. The AMC's attention is drawn 
to 38 C.F.R. § 3.307(c) (Providing that 
as to chronic psychotic disorders, 
symptomatology shown in the prescribed 
period may have no particular 
significance when first observed, but in 
the light of subsequent developments it 
may gain considerable significance. Cases 
in which a chronic condition is shown to 
exist within a short time following the 
applicable presumptive period, but 
without evidence of manifestations within 
the period, should be developed to 
determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 
10-percent degree). 38 C.F.R. § 3.307(c).  


If the benefit sought remains denied, the AMC must provide the 
Veteran and his representative with a supplemental statement of 
the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


